           Case 3:20-cv-03518-VC Document 8 Filed 06/01/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  DAVID ALBERT BELL,                                Case No. 20-cv-03518-VC
                 Plaintiff,
                                                    ORDER TO SHOW CAUSE
          v.
                                                    Re: Dkt. No. 1
  WEN YI CHEUK,
                 Defendant.



       Cheuk is ordered to show cause why the Court should not: (i) issue an order directing that

the children be returned to the United Kingdom; and (ii) award Bell costs and fees incurred in

bringing the petition. A written response to this order is due Monday, June 8. A hearing on the

order to show cause is set for 10:00 AM on Thursday, June 11 to discuss a schedule for

adjudication of the order. The parties are ordered to appear at the hearing. Cheuk is directed not

to remove the children from within the jurisdictional boundaries of the Northern District of

California while these proceedings are ongoing.

       IT IS SO ORDERED.


Dated: June 1, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
